Citation Nr: 0010782	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  97-34 346	)	DATE
	)
	)
                           
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran was on active service from January 1963 to 
October 1964.  He died on November [redacted], 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The appellant is the veteran's widow.

In correspondence received in March 2000, the appellant 
indicated that she wished to cancel her Board hearing 
scheduled for April 3, 2000.  As she has not submitted any 
correspondence asking that the hearing be rescheduled, the 
Board will proceed with its appellate review.  38 C.F.R. 
§ 20.702 (c) (1999). 


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
November 1996 of respiratory failure due to or as the 
consequence of gastric perforation, which in turn was due to 
or as a consequence of metastatic lung cancer.

2.  There is no competent medical evidence indicating that 
the veteran's tobacco use during service caused or 
contributed to his death.

3.  There is no competent medical evidence indicating that 
the veteran acquired nicotine dependence in service.

4.  At the time of his death, the veteran had been awarded a 
0 percent disability evaluation for Hodgkin's disease.

5.  There is no competent evidence indicating that the 
veteran's service connected Hodgkin's disease caused or 
contributed to his death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  

However, the appellant's cause of death claim must first be 
found to be well-grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim for service connection for the cause of the 
veteran's death to be well grounded, there must be (1) 
evidence of the veteran's death; (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Carbino v. Gober, 10 Vet. App. 
507 (1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The veteran's Certificate of Death indicates he died in 
November 1996 of respiratory failure due to or as the 
consequence of gastric perforation, which in turn was due to 
or as a consequence of metastatic lung cancer.

At the time of his death, the veteran had been awarded a 0 
percent disability evaluation for Hodgkin's disease.  As to 
the veteran's cause of death, the appellant essentially 
contends that the veteran's lung cancer, which ultimately 
caused his death, was directly related to the veteran's 
tobacco use or nicotine dependence that began during service.

As for tobacco-related claims, VA's General Counsel has held 
that: A determination as to whether nicotine dependence, per 
se, may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition; and direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service may be established 
on the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a).  The 
determination depends on whether the veteran required a 
dependence on nicotine in service, and whether that 
dependence is the proximate cause of disability resulting 
from the use of tobacco products by the veteran.  If each of 
these questions is answered in the affirmative, service 
connection should be established on a secondary basis.  

If it cannot be determined that a person became nicotine 
dependent during service, service connection may be 
established for cause of death if it can be demonstrated that 
the person's disability or death was a direct result of 
tobacco use during service rather than the tobacco use after 
service.

Public Law No. 105-206 prohibits service connection of a 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service, but applies only to claims filed 
after June 9, 1998, and thus, does not apply to the instant 
appeal.

Service medical records indicate that the veteran was 
diagnosed with Hodgkin's disease in June 1964 during service.  
The service medical records are negative for any comments or 
findings related to tobacco use or nicotine dependence.

The veteran was granted service connection for Hodgkin's 
disease in 1965.

The veteran was hospitalized in October 1995 and was 
diagnosed with large cell carcinoma of the right lung.

A July 1996 to August 1996 VA discharge summary reflects a 
secondary diagnosis of history of tobacco abuse.

In July 1996 it was noted that the veteran had a tumor 
invading his retroperitoneum in the lesser curvature of the 
stomach.  At that time, he also suffered a large myocardial 
infarction.

A November 1996 VA examination noted that the veteran 
"currently smokes."  

The veteran was hospitalized in November 1996 after 
complaints of sudden onset of abdominal pain.  He underwent 
an exploratory laparotomy with repair of a perforated gastric 
ulcer.  On the ninth postoperative day the veteran died 
secondary to respiratory failure and metastatic disease.

In a May 1997 memorandum, a VA physician stated that the 
veteran's Hodgkin's disease diagnosed in service and his lung 
cancer diagnosed many years after service "are clearly 
different processes and unrelated."  The VA physician also 
remarked that treatment of the veteran's Hodgkin's disease 
was not a causative factor in his development of lung cancer.

At the December 1997 RO hearing, the appellant testified that 
the veteran started smoking in the military or shortly before 
he entered service.  In a December 1997 written statement, 
the appellant indicated that she did not know the veteran 
prior to and during his military service.  She stated that 
since the time that she knew him he smoked little cigars and 
1 1/2 packages of cigarettes a day.

In December 1998 the RO awarded the appellant entitlement to 
Dependency and Indemnity Compensation (under 38 U.S.C.A. 
§ 1151) for a heart condition resulting from hospitalization, 
medical, or surgical treatment.

The first question is whether there is medical evidence that 
the veteran's smoking in service, as opposed to his smoking 
over the years after service, caused his lung cancer.  After 
a careful review of the evidence, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death as a result of tobacco use during service is 
not well grounded.  The only evidence which purports to 
establish that the veteran's death was a direct result of 
tobacco use in service are statements by the appellant.  The 
Board does not doubt the sincerity of the appellant's beliefs 
in this claimed causal connection.  However, as the appellant 
is not a medical expert, she is not qualified to express an 
authoritative and probative opinion regarding medical 
causation of the disease leading to the veteran's death.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  As it 
is the province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the appellant's lay opinions cannot be 
accepted as competent evidence on the questions of the 
relationship between the veteran's smoking in service and his 
malignant disease and death many years later.  In short, 
there is no competent medical evidence of a nexus between the 
veteran's metastatic lung cancer and tobacco use in service 
from January 1963 to October 1964 as opposed to his smoking 
after service.  

The Board next addresses the question whether the veteran 
became nicotine dependent in service.  If he did, and there 
is evidence that his smoking continued uninterrupted after 
service, service connection maybe granted for the metastatic 
lung cancer.  However, on this point, the claim of service 
connection for cause of the veteran's death as secondary to 
nicotine dependence acquired during service is likewise not 
well grounded.  This is so because there is no evidence other 
than the appellant's own statements that the veteran 
developed nicotine dependence in service.  As mentioned 
earlier, her statements do not constitute medical evidence.  
Espiritu.  Whether nicotine dependence began or started in 
service or at any particular time, as opposed to before or 
after service, requires medical expertise and assessment 
based on criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM - IV) at 243.  The 
Board acknowledges that VA records have included secondary 
diagnoses of history of tobacco use.  However, in this case, 
the record contains no expert opinion that the veteran did in 
fact become nicotine dependent after he entered service and 
that his smoking after service was due to the direct, 
unbroken continuation of the nicotine dependence that had 
begun in service.  The Board further notes that there is no 
medical opinion in the records that ties the veteran's 
disease and death to smoking.

The appellant has also contended that the veteran was exposed 
to Agent Orange during service, and that the exposure to 
Agent Orange resulted in the veteran's development of 
Hodgkin's disease and lung cancer.  Even assuming (without 
deciding) that the veteran was exposed to Agent Orange while 
serving on board a ship off the waters of Vietnam, the Board 
notes that no medical professional has linked the veteran's 
Hodgkin's disease to his death.  Further, as the veteran was 
not diagnosed with a respiratory cancer until more than 30 
years after service, service connection for lung cancer as a 
result of exposure to Agent Orange is not available under the 
provisions of 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309 
(1999).  Finally, as there is no evidence that any physician 
or other qualified health care professional has attributed 
the veteran's death to his exposure to Agent Orange, the 
claim of service connection for cause of the veteran's death 
as a result of exposure to Agent Orange must be denied as not 
well grounded.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994); Epps.

The Board views it discussion as sufficient to inform the 
appellant of the elements necessary to present a well-
grounded claim for service connection for the cause of the 
veteran's death, and the reasons why the current claim is 
inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would 


make the claim for service connection for the cause of the 
veteran's death "plausible".  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for cause of the veteran's death due to 
smoking is denied.




		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 



- 9 -





- 1 -


